IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,253-01


                        EX PARTE JON MICHAEL DOWNS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 24914-A IN THE 42nd DISTRICT COURT
                             FROM TAYLOR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor and he was sentenced to ten years’ imprisonment. He did not appeal his conviction.

        This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant,

through counsel, filed this habeas application based on the Lo decision and asks that his conviction

be set aside. The trial court recommends that relief be granted in this cause. We agree.
                                                                                                  2

       Relief is granted. The judgment in Cause No. 24914-A in the 42nd District Court of Taylor

County is set aside and Applicant is remanded to the custody of the Sheriff of Taylor County to

answer the charges as set out in the indictment so that the indictment may be disposed of in

accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       The application as it pertains to count one is dismissed for want of jurisdiction.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 11, 2014
Do not publish